DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16/085,230 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 1 is objected to because of the following informalities:  “A permanently implantable ovary enclosure” in line 1 needs to be corrected to – A permanently implantable [[ovary]] ovarian enclosure —.  Appropriate correction is required. 
Claim 1 is objected to because of the following informalities:  “the ovary” in line 9 needs to be corrected to –an ovary—to avoid any antecedent basis issues.  Appropriate correction is required. 
Claim 18 and 23 are objected to because of the following informalities:  claim 18 line 2 and claim 23 in line 1 “an ovary” needs to be corrected to –the ovary-- to compensate for and commensurate with correction suggested in para. [4] above which requires claim 1 line 9 “the ovary” be corrected to –an ovary—. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon; InBae (Pub. No.: US 6332466 B1, hereinafter referred to as “Yoon”) in view of Boyden; Edward S. et al. (Pub. No.: US 20080262341 A1, hereinafter referred to as “Boyden”).
As per independent Claim 1, Yoon discloses a permanently implantable ovary enclosure (Here, the term “permanently implantable” is being interpreted as “capable of” permanent implantation. Yoon in at least abstract, fig. 1-9, col. 2 lines 1-3, 7-10, 23-37, 54-56, 63-67, col. 2 lines 11-17, col. 6 lines 5-67, col. 10 lines 19-26, col. 11 lines 18-19  for example discloses subject-matter relevant to claims. More specifically, Yoon in at least fig. 1-9, col. 2 lines 1-3, col. 11 lines 18-19 for example discloses   an ovarian capsule/enclosure that is capable of being permanently implantable. See at least col. 2 lines 1-3 “encapsulate the ovaries of a female in the same ovarian capsule or in different ovarian capsules”) comprising: 

an ovarian ligament sleeve (Yoon in at least fig. 3, fig. 9,  col. 2 lines 63-66, col. 4 lines 41-47 for example discloses an ovarian ligament sleeve 26 . See at least Yoon col. 4 lines 41-47 “The opening 26 is of a size and configuration to closely or snugly receive an ovarian ligament, i.e. the proper ligament or the ligament of the ovary, to extend or pass there through… an ovary can be disposed within the interior of the capsule body 12 for encapsulation thereby, with the ovarian ligament of the encapsulated ovary passing through the opening 26”); and 
a plurality of markers (Yoon in at least fig. 1, col. 5 lines 59-60  for example discloses a plurality of visually identifying structures/markers 30); 
wherein the enclosure has an elasticity that allows the enclosure to expand in size (Yoon in at least col. 6 lines 59-64 for example discloses wherein the enclosure has an elasticity that allows the enclosure to expand in size. See at least col. 6 lines 59-64 “The capsule body can be made of stretchable or elastic materials; and, where the capsule body is stretchable or elastic, the 
wherein the biotextile, medical textile, or both the biotextile and the medical textile inhibit the passage of live ovarian cells out from the enclosure (Yoon in at least col. 4 lines 24-26, col. 4 lines 51-53 for example discloses wherein the biotextile, medical textile, or both the biotextile and the medical textile inhibit the passage of live ovarian cells out from the enclosure. See Yoon at least col. 4 lines 24-26 “in the closed position preventing ova released by an ovary disposed in the interior from exiting or being released from the capsule through the seal or interface”. Here prior art “ova” is being interpreted as including live ovarian cells); and
wherein the enclosure encloses the ovary (Yoon in at least fig. 5, 7,  col. 2 lines 1-3, col. 3 lines 45-48, lines 54-56, col. 10 lines 19-21 for example discloses  wherein the enclosure 10 encloses the ovary O. See at least col. 9 lines 10-12 “The ovary O will then be encapsulated in the ovarian capsule 10”).
Yoon does not explicitly disclose a suspensory ligament sleeve and fiducial markers features.
However, Boyden discloses an implantable enclosure (Boyden in at least fig. 3B, fig. 3C, fig. 4B, fig. 4C, fig. 5, fig. 7A, [0124-126], [0130-0132], [0135], [0137-0142],  [0183], [0193-0194],[0272], [0293], [0538], [0571] for example discloses relevant subject-matter. More specifically, Boyden in at least fig. 3B, [0124], [0272-0273] for example discloses an implantable custom-fitted cylindrical enclosure 306), comprising
branched sleeves that are capable of enclosing multiple organ attached ligaments such as a suspensory ligament and ovarian ligament (Boyden in at least fig. 3B, fig. 3C, fig. 5, [0124-0126], [0132], [0272] for example discloses branched sleeves (see Boyden fig. 3B, 3C 
a plurality of fiducial markers (Here, the term “plurality” is being interpreted in light of instant application specification page 4 ( “As used herein, the singular forms "a," "an," and "the" include plural referents unless expressly stated otherwise”). Boyden in at least [0193-0194], [0293], [0538], [0571] discloses a plurality of fiducial markers such as imaging detectable lines on enclosure, imaging marker or tag on enclosure, imaging detectable embedded contrast agent markers on sleeve, multimodal imaging detectable markers including hybrid nanomaterials on enclosure. See at least Boyden [0193] “Doping, impregnating, embedding, or otherwise placing a contrast agent within the material composition of a custom-fitted blood vessel sleeve 112 may enhance medical imaging of the sleeve subsequent to its placement on or within a blood vessel in an individual 118. … For example, a sleeve containing a paramagnetic material such as gadolinium or Mn.sup.++ will appear in MRI-scanned images, and a sleeve containing iodine will appear in CT-scanned images. A custom-fitted blood vessel sleeve 112 may contain, for example, multiple contrast agents to facilitate detection of the sleeve by a number of different imaging methods”; [0194] “the custom-fitted …sleeve 112 may have visible grid or otherwise detectable grid of perpendicular lines on its surface…The degree and/or rate of wear and/or deformation may thus be apparent from an imaging …. of the indicator”; [0538] “sleeve 5400 may include an imaging marker or tag, such as a contrast agent or indicator”; [0571] “sleeve 5400 containing, for example, gadolinium as the at least one contrast agent… a paramagnetic material such as gadolinium or Mn.sup.++ is commonly used as an MRI contrast agent. Other contrast agents known in the art may be used, such as iodine for use in CT scanning, and/or hybrid nanomaterials that can be used as multimodal imaging contrast agents. Silica or organic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organ enclosure as taught by Yoon, by further including fiducial markers on enclosures/sleeves, as taught by Boyden. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of [a] enhancing medical imaging of the sleeve/enclosure subsequent to its placement within an individual; [b] enabling short-term and/or long-term follow-up of the functioning and placement of the sleeve/enclosure in the individual; [c] facilitating the detection of the sleeve/enclosure by imaging modalities post-implantation (Boyden, [0193]).

As per dependent Claim 3, the combination of Yoon and Boyden as a whole further discloses enclosure wherein the enclosure comprises the medical textile, and the medical textile comprises polypropylene, polyethylene, polyvinyl chloride, polyurethane, polyethylene terephthalate, poly-L-lactide, poly-DL-lactide, polyglycolic acid, poly(lactic-co-glycolic acid), polydioxanone, polytetrafluoroethylene, or nylon, or any copolymer thereof (Yoon in at least col. 6 lines 39-42 wherein the medical textile comprises a silicone rubber. See esp. col. 6 lines 39-42 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex.”).

As per dependent Claim 4, the combination of Yoon and Boyden as a whole further discloses enclosure wherein the enclosure comprises the medical textile, and the medical textile comprises a silicone rubber or a neoprene rubber (Yoon in at least col. 6 lines 39-42 for example discloses wherein the medical textile comprises a silicone rubber. See esp. col. 6 lines 39-42 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex.”).

As per dependent Claim 5, the combination of Yoon and Boyden as a whole further discloses enclosure wherein the biotextile or the medical textile comprises a biocompatible film (Yoon in at least col. 6 lines 39-42 for example discloses wherein the biotextile or the medical textile comprises a biocompatible (“non-tissue reactive”) film. See Yoon at least col. 6 lines 39-42 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex”).

As per dependent Claim 6, the combination of Yoon and Boyden as a whole further discloses enclosure wherein the enclosure comprises a plurality of layers (Boyden in at least fig. 7A, [0135] for example discloses enclosure 700 comprises a plurality of layers. See at least [0135] “sleeve 700 may be composed of single or multiple layers”).

As per dependent Claim 7, the combination of Yoon and Boyden as a whole further discloses enclosure wherein the biotextile or the medical textile have an elasticity that allows 

As per dependent Claim 8, the combination of Yoon and Boyden as a whole further discloses enclosure further comprising one or more blood vessel sleeves (Boyden in at least fig. 5, fig. 3B, fig. 3C, [0124-0126], [0132], [0272] for example discloses  custom-fitted multi-branched cylindrical enclosure 306 including blood vessel sleeve).

As per dependent Claim 9, the combination of Yoon and Boyden as a whole further discloses enclosure further comprising: a clamp for securing the suspensory ligament sleeve to the suspensory ligament connected to the ovary; and/or a clamp for securing the ovarian ligament sleeve to the ovarian ligament connected to the ovary (Here, the “and/or” encompassing limitation is being broadly yet reasonably interpreted as requiring one of the 

As per dependent Claim 11, the combination of Yoon and Boyden as a whole further discloses enclosure further comprising one or more clamps for securing the one or more blood vessel sleeves to blood vessels connected to the ovary (Here, the term “clamp” is being interpreted in light of instant application specification page 9 lines 19-21, 26-28 (i.e. “the ovarian ligament sleeve 16, and the one or more vasculature sleeves 18, each sleeve 14, 16, 18 may be sewn/sutured, glued, tied, banded, stapled, heat-sealed/melt-sealed, clamped, or otherwise sealed around their respective ligament or blood vessels… sleeve 14 may be sewn/sutured, glued, tied, banded, stapled, heat-sealed/melt-sealed, clamped, or otherwise sealed around the suspensory ligament and blood vessels”). Additionally, Examiner notes that the instant application specification is silent as to the criticality of the specific kind of closure means i.e. clamps. Consequently, Boyden’s disclosure in at least fig. 3B, 3C, fig. 5, [0125], [0183], [0272-0273] for example of custom-fitting the sleeve/enclosure to the enclosed vessels along with use of one or more interlocking closure means or the like for securing the one or more blood vessel sleeves to blood vessels connected to the organ makes subject-matter as recited obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a matter of simple substitution of functional equivalents in order to securely seal the enclosure around the organ. See at least Boyden [0125] “sleeve 306 may also 

As per dependent Claim 13, the combination of Yoon and Boyden as a whole further discloses enclosure further comprising one or more heat sensing markers and/or a blood flow reflector (Boyden in fig. 3b, fig. 3C, fig. 5, [0124], [0132], [0492] for example discloses further comprising one or more heat sensing markers and/or a blood flow reflector. See at least [0492] “sleeve fitted for the outside of at least a portion of the at least one blood vessel… sleeve having at least one sensor. Examples of sensors that may be included in the active blood vessel sleeve include at least one of a pressure sensor, a temperature sensor, a flow sensor, a viscosity sensor, a shear sensor …, a pH sensor, a chemical sensor …, an optical sensor, an acoustic sensor, a biosensor, an electrical sensor, a magnetic sensor, and/or a time sensor.”).

As per dependent Claim 15, the combination of Yoon and Boyden as a whole further discloses enclosure wherein the fiducial markers are capable of being visualized by ultrasonic 

As per dependent Claim 16, the combination of Yoon and Boyden as a whole further discloses enclosure wherein the enclosure comprises the biotextile, and the biotextile is  anti-adhesive and non-immunogenic (Yoon in at least col. 6 lines 39-49 for example discloses the biotextile is  anti-adhesive and non-immunogenic. See Yoon at least col. 6 lines 39-49 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex… The material of the capsule body can carry or be impregnated with various medicaments such as anti-adhesives, heparin powder adhesives, antibiotics, coagulants, anticoagulants, anesthetics and hormonal substances.” Further, Boyden in at least [0523], [0525] for example discloses use of non-immunogenic agent coating onto sleeve/enclosure. See at least Boyden [0523] “sleeve 5600 may include … sensor 5606 … agent reservoir 5604 to release agent 5602 to the exterior of … sleeve 5600” and [0525] “Examples of an agent 5602 may include an adhesive, a filler, a hydrogel, an antibiotic, a pharmaceutical compound, a pharmaceutical composition, a nutrient, a hormone, a growth factor, a medication, a therapeutic compound, an enzyme, a protein, a genetic material, a cell, a fraction of a cell, a vaccine, a vitamin, a neurotransmitter, a neurotrophic agent, a neuroactive material, a cytokine, 

As per dependent Claim 17, the combination of Yoon and Boyden as a whole further discloses enclosure wherein the enclosure comprises the medical textile, and the medical textile is anti-adhesive (Yoon in at least col. 6 lines 39-49 for example discloses wherein biotextile is  anti-adhesive. See Yoon at least col. 6 lines 39-49 “The capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex… The material of the capsule body can carry or be impregnated with various medicaments such as anti-adhesives, heparin powder adhesives, antibiotics, coagulants, anticoagulants, anesthetics and hormonal substances.”).

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon in view of Boyden and further in view of Deepa Revi et al. (Pub: “A procedure for fabricating Xenograft using mammalian cholecyst derived extracellular matrix for wound healing applications”, Publication date 2015/10/02, Sree Chitra Tirunal Institute For Medical Sciences And Technology, hereinafter referred to as “Revi”).
As per dependent Claim 2,  the combination of Yoon and Boyden as a whole discloses enclosure according to claim 1 (see claim 1 analysis above), wherein the enclosure comprises the biotextile (Yoon in at least col. 6 lines 39-49 for example discloses wherein the 
The combination of Yoon and Boyden as a whole does not explicitly disclose xenograft extracellular matrix biotextile.
However, Revi discloses biotextile comprises xenograft extracellular matrix (Revi in page 2 para. [1] discloses xenograft produced from mammalian extracellular matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organ enclosure material of Yoon, as modified with Boyden, to include the material of Revi as it is taught by Yoon that capsule body can be made of stretchable or elastic materials (Yoon col. 6 lines 59-61), and Revi discloses the material of Revi to be elastic (page 4 para. [3]). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one known element for another to obtain predictable results of flexibly enclosing the organ without eliciting adverse inflammatory response or complications (Revi, page 3 para. [2], page 4 para.[3]).
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon in view of Boyden and further in view of Marquez; Salvador et al. (Pub. No.: US 20140371842 A1, hereinafter referred to as “Marquez”).
As per dependent Claim 12, the combination of Yoon and Boyden as a whole discloses the enclosure according to claim 9 (see claim 9 analysis above). 

However, Marquez  discloses system clamp comprises a hinge, a first end, and a second end, and the first end and second end are capable of locking together (Please note that with respect to apparatus claim the phrase "capable of" in the claim does not necessarily construe as a limitation to the claim according to MPEP 2111.04 which states that claim scope is not limited by claim language that suggests or makes optional but does not necessarily require steps to be performed, or by claim language that does not limit a claim to a particular structure. Here, the claim recitation after “capable of ” i.e. “locking together” is an intended use/functional limitation and as such is  being interpreted as requiring the preceding structure have the ability to so perform/function. See also MPEP § 2111.04. Marquez in at least [0011], [0041], [0102] for example discloses clamp that comprises a hinge, a first end, and a second end, and the first end and second end are capable of locking together. See at least Marquez [0041] “locking clamp with an axial hinge”  and [0011] “a bifurcated locking clamp including a pair of substantially similar clamp halves …The clamp halves are connected for movement toward or away from one another while being fixed axially with respect to one another…The clamp halves are desirably hinged together on a first circumferential side” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure means of the organ enclosure of Yoon, as modified with Boyden, with the clamp comprising a hinge, a first end, and a second end, and the first end and second end being capable of locking together as disclosed in Marquez for the .    
Claims 18, 19, 23-25  are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon in view of Boyden and further in view of Q. Vu, Dinh (Pub. No.: US 20030216611 A1, hereinafter referred to as "Vu").
As per dependent Claim 18, the combination of Yoon and Boyden as a whole discloses a method for treating ovaries, comprising enclosing one or both ovaries in a subject in need thereof within the enclosure (Yoon in at least fig. 4-7, col. 2 lines 1-3, col. 3 lines 45-48, lines 54-56, col. 10 lines 19-21 for example discloses a method for treating ovaries, comprising enclosing one or both ovaries in a subject in need thereof within the enclosure 10. See at least col. 9 lines 10-12 “The ovary O will then be encapsulated in the ovarian capsule 10”)  according to claim 1 (see claim 1 analysis above).
The combination of Yoon and Boyden as a whole does not explicitly disclose inhibiting ovarian tumor cell invasion of tissue adjacent to the ovary.
However, Vu discloses a method  for inhibiting ovarian tumor cell invasion of tissue adjacent to an ovary, comprising enclosing one or both ovaries in a subject in need thereof within the enclosure (Vu in at least fig. 3-5, [0055-0056], [0061]  for example discloses a method for inhibiting ovarian tumor cell invasion of tissue adjacent to an ovary, comprising enclosing one or both ovaries in a subject in need thereof within the enclosure), thereby inhibiting the ovarian tumor cell invasion of the tissue adjacent to the one or both ovaries in the subject (Here, the “thereby” limitation is being interpreted as intended result. Vu in at least [0017], [0019], [0061], [0065] for example discloses  inhibiting ovarian tumor cell invasion of tissue adjacent to one or both ovaries in the subject  as Vu’s bag is disclosed as designed to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ovarian enclosure of Yoon, as modified with Boyden, by extending use to treat ovarian cysts/tumors as taught by Vu for the advantage of  preventing harmful leakage of fluid containing a malignant, dermoid or mucinous cyst material into the peritoneal cavity by isolating or retaining the harmful material within the ovarian enclosure/bag (Vu,  [0061]).   

As per dependent Claim 19, the combination of Yoon,  Boyden and Vu  as a whole further discloses  method according to claim 18 (see claim 18 analysis above), wherein the method further comprises: anchoring the suspensory ligament sleeve to the suspensory ligament connected to the ovary by suturing the suspensory ligament sleeve to said suspensory ligament or by gluing the suspensory ligament sleeve to said suspensory ligament; and/or anchoring the ovarian ligament sleeve to the ovarian ligament connected to the ovary by suturing the ovarian ligament sleeve to said ovarian ligament or by gluing the ovarian ligament sleeve to said ovarian ligament; and/or anchoring the one or more blood vessel sleeves to one or more blood 

As per dependent Claim 23, the combination of Yoon and Boyden as a whole discloses a method for treating a condition of an ovary, comprising detecting a change in location, position, or spacing of the plurality of fiducial markers of the enclosure according to claim 1 which has been implanted in the body of a subject and treating the  condition (Yoon in at least fig. 1, fig. 4-7 for example  discloses a method for treating a condition of an ovary, comprising the plurality of markers 30 on the enclosure 12 according to claim 1 (see claim 1 analysis above), the enclosure implanted in the body of a subject and treating the  ovarian condition. Boyden in at least [0193], [0538], [0571-0572] for example discloses detecting a change in the location, position, or spacing of the plurality of fiducial markers of the enclosure. See at least Boyden [0193] “Doping, impregnating, embedding, or otherwise placing a contrast agent within the material composition of a custom-fitted blood vessel sleeve 112 may enhance medical imaging of the sleeve subsequent to its placement on or within a blood vessel in an individual 118. … A custom-fitted blood vessel sleeve 112 may contain, for example, multiple contrast agents to facilitate detection of the sleeve by a number of different imaging methods”;[0571] “detecting in  as a whole discloses a method for treating a condition of an ovary, comprising detecting a change in location, position, or spacing of the plurality of fiducial markers of the enclosure according to claim 1 which has been implanted in the body of a subject and treating the  condition as now explicitly, positively and specifically recited by the Applicants).
The combination of Yoon and Boyden as a whole does not explicitly disclose treating a pathologic condition of the ovary features.
		However, Vu discloses a method for treating a pathologic condition of the ovary (Vu in at fig. 3-5, least [0027] for example discloses a method of performing a cystectomy), comprising detecting a change in location, position, or spacing of the plurality of markers of the enclosure which has been implanted in the body of a subject (Vu in at least fig. 3-5, [0023-0027], [0055] for example discloses detecting a change in location, position, or spacing of the plurality of markers 80 of the enclosure 10 which has been implanted in the body of a subject), obtaining a sample of internal contents of the enclosure (Vu in at least [0016] discloses multiple openings on the bag/enclosure for insertion of one or more instruments to perform operations on an intact organ such as removal of a cyst from an ovary, or other desired procedures which would encompass desired procedures such as obtaining a sample of the internal contents of the enclosure/bag, thereby making subject-matter as recited obvious to try in order to provide diagnosis prior to rendering the therapy. see Vu at least [0016] “bag surrounding the intact organ is provided with multiple openings for insertion of one or more instruments. These 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the organ enclosure of Yoon, as modified with Boyden, by extending use to treat ovarian cysts/tumors as taught by Vu for the advantage of removing ovarian diseased tissue such as cysts by containing and separating a diseased tissue mass such as a cyst from an ovary without spilling harmful contents into the abdominal cavity (Vu,  [0014]).   

As per dependent Claim 24, the combination of Yoon, Boyden and Vu  as a whole further discloses method wherein treating the pathologic condition comprises administering a therapeutic agent locally to the ovary (Yoon in at least col. 6 lines 45-49  for example discloses capsule body 12 is preferably made of a membrane of medical grade, non-tissue reactive impervious, non-toxic, non-carcinogenic, non-clotting, smooth, preferably slippery material such as rubber, silastic, goretex or tecoflex. The material of the capsule body 12 can be translucent or transparent to permit visualization of the interior of the capsule body from externally thereof. The material of the capsule body can carry or be impregnated with various medicaments. Further, Boyden in at least [0135], [0152], [0391] discloses enclosure with drug delivery capability).

As per dependent Claim 25, the combination of Yoon, Boyden and Vu  as a whole further discloses method wherein the pathologic condition is ovarian cancer, and treating the  ovarian cancer comprises removing the one or both of ovaries from the subject or wherein the pathologic condition is ovarian cysts, and treating the  ovarian cysts comprises removing the ovarian cysts from the one or both of ovaries of the subject (Here, the “or” encompassing limitation is being broadly yet reasonably interpreted as requiring one of the enumerated features within the group but necessarily all. Vu in at least fig. 3-9. [0016], [0025], [0027], [0065] for example discloses wherein the pathologic condition is ovarian cysts, and treating the  ovarian cysts comprises removing the ovarian cysts from the one or both of ovaries of the subject. See at least Vu [0027] “a method of performing a cystectomy is disclosed which includes the steps of: (1) introducing an inflatable bag into an abdominal cavity of a patient, wherein a distal end of the inflatable bag has an opening sufficiently large to encapsulate an 

Response to Amendment
 According to the Amendment, filed 01/28/2021, the status of the claims is as follows:
Claims 1, 18 and 23 are currently amended; 
Claim 24 is as originally filed;
Claims 2-9, 11-13, 15-17, 19, 25 are previously presented; and
Claims 10, 14, 20-22 are cancelled.
By the current amendment, as a result, claims 1-9, 11-13, 15-19, 23-25 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 8-9 of Applicant’s Amendment dated  01/28/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action 

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 6-7 of Applicant’s Amendment dated  01/28/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 1The Claimed Subject Matter Is Not Obvious
A. The Combination of Yoon and Isham
Claim 1 has been amended herein to recite “A permanently implantable ovary enclosure comprising ... a suspensory ligament sleeve and an ovarian ligament sleeve.” Neither Yoon nor Isham teach both of these features. Yoon reports a device having a single opening (designated with number 26 in Yoon Figure 3) that is specifically designed to accommodate an ovarian ligament (see, Yoon column 4, lines 41-44). Isham reports an ectorectal balloon and fails to cure this deficiency. Thus, for at least these reasons, the combination of Yoon and Isham cannot render claim 1 or any claims depending therefrom obvious. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. §103 be withdrawn.

Applicant’s arguments 19 [A] with respect to the above claim limitations in amended independent Claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new grounds of rejection is made in view of Boyden. More specifically, the combination of Yoon and Boyden as a whole discloses a permanently implantable ovary enclosure comprising ... a suspensory ligament sleeve and an ovarian ligament sleeve as now explicitly, positively and specifically recited by the Applicants. More specifically, Yoon in at least fig. 1-9,  col. 2 lines 1-3, col. 11 lines 18-19 for example discloses   a ovarian capsule/enclosure that is capable of being permanently implantable (See at   does not explicitly disclose a suspensory ligament sleeve, Boyden in at least fig. 3B, [0124], [0272-0273] for example discloses an implantable custom-fitted cylindrical enclosure 306), comprising branched sleeves that are capable of enclosing multiple organ attached ligaments such as a suspensory ligament and ovarian ligament. More particularly, Boyden in at least fig. 3B, fig. 3C, fig. 5, [0124-0126], [0132], [0272] for example discloses branched sleeves (see Boyden fig. 3B, 3C enclosure branches to left and right) that are capable of enclosing multiple ligaments attached to an organ such as a suspensory ligament and ovarian ligament. Thus, the combination of Yoon and Boyden as a whole discloses a permanently implantable ovary enclosure comprising ... a suspensory ligament sleeve and an ovarian ligament sleeve as now explicitly, positively and specifically recited by the Applicants.
Please see detailed claim 1 interpretation, claim limitation mapping to prior art disclosed features and detailed explanations above.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  01/28/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 6, 8, 11, 13.
The Claimed Subject Matter Is Not Obvious
C.    The Combination of Yoon, Isham, Revi, and Boyden
Claims 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 being unpatentable over Yoon, in view of Isham and in further view of U.S. Patent Application Publication No. 2008/0262341 (“Boyden”).
Claims 6, 8, 11, and 13 depend, directly or indirectly, from claim 1 and, thus, incorporate all of its features. As discussed above, claim 1 has been amended to recite “A permanently implantable ovary enclosure comprising ... a suspensory ligament sleeve and an ovarian ligament sleeve,” and neither Yoon nor Isham teach or suggest this feature. This deficiency is not cured by the addition of Boyden. Thus, the combination of Yoon, Isham, and Boyden cannot render claims 6, 8, 11, and 13 obvious. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. §103 be withdrawn.


Applicant’s arguments 20 [C] with respect to dependent claims 6, 8, 11, 13 have been fully considered and are persuasive with respect to the specific combination of Yoon, Isham, Revi, and Boyden used in Office Action dated 10/28/2020.  Therefore, the 35 U.S.C. § 103 Rejection of dependent claims 6, 8, 11, 13 over the combination of Yoon, Isham, Revi, and Boyden as a whole as raised in Office Action dated 10/28/2020 has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Boyden. More specifically, the combination of Yoon and Boyden as a whole discloses a permanently implantable ovary enclosure comprising ... a suspensory ligament sleeve and an ovarian ligament sleeve as now explicitly, positively and specifically recited by the Applicants in independent Claim 1 which is also detailed with respect to amendment independent claim 1 in para. [19] above. Please also see detailed claim 1 interpretation, claim limitation mapping to prior art disclosed features and detailed explanations above.
However, Applicant’s arguments with respect to dependent claims 6, 8, 11, 13 that were based on limitations that were recited in base amended independent claim 1 have been 
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 7-8 of Applicant’s Amendment dated  01/28/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims  2-5,7, 9, 12, 15-19, 23-25.
The Claimed Subject Matter Is Not Obvious
B.    The Combination of Yoon, Isham, and Revi
Claim 2 depends from claim 1 and, thus, incorporates all of its features. As discussed above, claim 1 has been amended to recite “A permanently implantable ovary enclosure comprising ... a suspensory ligament sleeve and an ovarian ligament sleeve,” and neither Yoon nor Isham teach or suggest this feature. This deficiency is not cured by the addition of Revi.
Thus, the combination of Yoon, Isham, and Revi cannot render claim 2 obvious. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. §103 be withdrawn.

D.    The Combination of Yoon, Isham, and Marquez
Claim 12 is rejected under 35 U.S.C. §103 as allegedly being unpatentable over the combination of Yoon, Isham, and U.S. Patent Application Publication No. 2014/0371842 (“Marquez”). Applicant traverses the rejection and respectfully requests reconsideration thereof.
Claim 12 depends from claim 1 and, thus, incorporates all of its features. As discussed above, claim 1 has been amended to recite “A permanently implantable ovary suspensory ligament sleeve and an ovarian ligament sleeve,” and neither Yoon nor Isham teach or suggest this feature. This deficiency is not cured by the addition of Marquez. Thus, the combination of Yoon, Isham, and Marquez cannot render claim 12 obvious. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. §103 be withdrawn.

E. The Combination of Yoon, Isham, and Vu
Claims 18, 19, and 23-25 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Yoon, in view of Isham and in further view of U.S. Patent Application Publication No. US 20030216611 (“Vu”). Applicant traverses the rejection and respectfully requests reconsideration thereof.
Claims 18, 19, and 23-25 depend, directly or indirectly, from claim 1 and, thus, incorporate all of its features. As discussed above, claim 1 has been amended to recite “A permanently implantable ovary enclosure comprising ... a suspensory ligament sleeve and an ovarian ligament sleeve,” and neither Yoon nor Isham teach or suggest this feature. This deficiency is not cured by the addition of Vu. Thus, the combination of Yoon, Isham, and Vu cannot render claims 18, 19, and 23-25 obvious. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. §103 be withdrawn.


Applicant’s arguments 21 [B], [D], [E] with respect to dependent claims 2-5,7, 9, 12, 15-19, 23-25 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-5,7, 9, 12, 15-19, 23-25 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either. Please also see detailed claims 2-5,7, 9, 12, 15-19, 23-25 interpretation, claim limitation mapping to prior art disclosed features and detailed explanations above.

Conclusion
Examiner suggests an interview to expedite prosecution to further distinguish claims over prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            February 10, 2021